DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on July 13, 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
No amendments to the claims were made by Applicant’s reply filed on August 3, 2021.  Claims 1-13, 22 and 32 are canceled.  Claims 19, 20 and 25-31 are withdrawn.  Claims 14-18, 21, 23, 24, 33 and 34 are currently presented for examination.

Response to Arguments
Applicant’s arguments and declaration under 37 CFR 1.132 filed August 3, 2021, with respect to the rejection under 35 USC 103 have been fully considered and are persuasive.  The previous rejection of claims 14-18, 21, 23, 24, 33 and 34 under 35 USC 103 over Geng et al. (2011, Chinese Medical Journal, 124 (4), pages 509-513) in view of Naropin® (Ropivacaine Hydrochloride) Product Information (April 13, 2011), 
Accordingly, claims 14-18, 21, 23, 24, 33 and 34 are free of the art and allowable for the reasons detailed below.  Claims 19 and 20 are hereby rejoined, examined herewith and found to be free of the art and allowable for the reasons as detailed below.  Claims 14-21, 23, 24, 33 and 34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25-31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 10, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


The application has been amended as follows: 
(1). Claim 34 line 4 DELETE “comprising”

  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 14-21, 23-31, 33 and 34 of the instant application claim a stable hyperbaric injection solution of ropivacaine comprising a pharmaceutically acceptable salt of ropivacaine; a baricity adjuster to make the solution hyperbaric such as dextrose; a pH adjuster such as a combination of sodium hydroxide and hydrochloric acid; and a vehicle such as water, wherein no 2,6-dimethylaniline is observed in the hyperbaric injection solution of Ropivacaine after storage for one to three months at a temperature of 25° C to 40° C, and wherein an actual concentration of Ropivacaine in the hyperbaric injection solution remains at the initial concentration after storage for one to three months at a temperature of 25° C to 40° C and wherein the stable hyperbaric injection solution is made by a process comprising adding the ropivacaine salt to a solution of the baricity adjuster and the ropivacaine solution has a pH of 3.5 to 6, as well as a process for the preparation of said formulation.
® (Ropivacaine Hydrochloride) Product Information (April 13, 2011) and Mitidieri U.S. Publication No. 2009/0036539 A1.
Geng et al. teaches that intrathecal hyperbaric ropivacaine solutions are used for cesarean section (abstract).  Geng et al. teaches preparing hyperbaric ropivacaine solutions that contain 1% wt. /vol. ropivacaine (Naropin®, AstraZeneca, Sweden) and 10% wt./vol. dextrose.  Naropin® as taught by the product information from AstraZeneca is ropivacaine hydrochloride (page 1).  Naropin® solution for injection is a sterile, isotonic, isobaric, aqueous solution of ropivacaine HCl in water for injection, and the pH of the solution is adjusted with sodium hydroxide or hydrochloric acid to remain between 4.0 and 6.0 during approved shelf-life (page 1).  The pH of a saturated solution of ropivacaine hydrochloride is 4.5 and that of a 1% (w/v) aqueous solution is 5 (page 1).
Thus Geng et al. discloses a hyperbaric injection solution of ropivacaine comprising ropivacaine hydrochloride, a baricity adjuster to make the solution hyperbaric which is 10% wt. /vol. of dextrose, water, and a pH adjuster which is sodium hydroxide or hydrochloric acid to adjust the pH to 5.
However, Geng et al. does not teach preparing the formulation as claimed which is by adding the pharmaceutically acceptable salt of ropivacaine to a solution dextrose.  Rather Geng et al. teaches adding dextrose to an already formulated solution of ropivacaine hydrochloride.
Mitidieri et al. teaches stable hyperbaric solutions comprising the HCL salt of the anesthetic in glucose in a hyperbaric solution, characterized by having a shelf-life at ambient temperature of at least 5 years, and whose 2-methylaniline content, throughout 
However, Mitidieri et al. does not that the HCl salt of the anesthetic is added to the aqueous solution of dextrose as claimed.
Furthermore, the claims recite that the formulation is stable in that no 2,6-dimethylaniline is observed after storage for one to three months at a temperature of 25° C to 40° C, and the actual concentration of Ropivacaine in the hyperbaric injection solution will necessarily remain at the initial concentration after storage for one to three months at a temperature of 25° C to 40° C.  The teachings of Geng et al. are not concerned with the stability of the ropivacaine formulation.  Moreover Applicant demonstrates as detailed below that their process of preparing the ropivacaine formulation results in a formulation with superior stability than a ropivacaine formulation produced by the procedure of Mitidieri et al.
Applicant demonstrates in the declaration filed on December 3, 2020 that the composition formed in Geng et al. by adding the dextrose to the ropivacaine solution is not stable as compared to the formulation of the instant invention (see Table 1 page 3 of 
Furthermore, the declaration under 37 CFR 1.132 filed on August 3, 2021 demonstrates the preparation of ropivacaine hydrochloride using the procedure taught in Mitidieri et al. Applicant demonstrates that impurities were observed in the ropivacaine solution produced by the procedure of Mitidieri et al. (see page 3 of the declaration).  Thus Applicant has surprisingly and unexpectedly produced a stable hyperbaric formulation comprising ropivacaine with improved properties and superior stability.   In addition, since the product is found allowable the process of preparing the product is also found allowable for the same reasons as detailed above.
Thus the cited claims of the instant application are novel and non-obvious over the closest prior art.

Conclusion
Claims 14-21, 23-31, 33 and 34 are allowed.  Claims 1-13, 22 and 32 are canceled.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM